CARROLL, Judge
(dissenting).
The order appealed from dissolved an injunction of several years standing, which restrained the City of Miami Beach from interfering with the operation of the appellant’s store. Dissolution of the injunction followed disclosure and finding by the court that undesirable sales persons were active in the business. The present license is a 45-day “going out of business” license, issued by the City of Miami Beach.
Since the reason for closing the business was the participation therein of certain known persons, it would appear that the interests of the City and the public could be adequately protected, pending the appeal, by the chancellor ordering a supersedeas bond for a substantial amount, such as for $20,000 or more, with adequate protective conditions. For example, the bond could include a condition that the persons whose presence in the business is found to be harmful to the public should not enter or be upon the premises or otherwise take part in the business. Violation of such a condition, if it occurred, should not be difficult of detection and would create liability on the bond and prompt an order vacating the supersedeas. I therefore respectfully dissent.